21 F.3d 433NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
John SQUIRE, Appellant,v.R.H. RISON, Warden, MCFP; C.A. Turner, Warden, USP Marion,Appellees.John Squire, Appellant,v.John Doe, Eighteen, known and unknown, Appellees.
No. 94-1501.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 29, 1994.Filed:  April 28, 1994.

Before McMILLIAN, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and BEAM, Circuit Judge.
PER CURIAM.


1
John Squire, a federal prisoner, appeals from an order entered in the United States District Court1 for the Western District of Missouri, denying his request to amend his claims in a consolidated habeas case in which the original complaints had previously been dismissed without prejudice and judgment entered.  Judgment was entered on August 16, 1993, on grounds of failure to allege a constitutional violation.  Squire failed to file a timely appeal.  On October 18, 1993, Squire requested leave from the district court to amend his claims.  By order dated November 8, 1993, the district court denied Squire's request as untimely.  Squire appealed.  Upon review, we summarily affirm on grounds that the questions presented do not require further consideration.  See 8th Cir.  R. 47A(a).



1
 The Honorable Russell G. Clark, United States Senior District Judge for the Western District of Missouri